PER CURIAM.
Appellant, Indian River County, argues that the trial court erred in granting appel-lee, Indian River West, Inc., a new trial in this eminent domain action where the sole issue at trial concerned the valuation of certain property. We agree and reverse.
The jury verdict in an eminent domain proceeding must not be less than the lowest property value testified to by an expert. Behm v. Division of Administration, 336 So.2d 579, 581-82 (Fla.1976). In the instant case, the jury returned a verdict in favor of appellee for $365,000, although the lowest property value testified to by an expert at trial was $365,200. The trial court agreed with appellee’s contention that based on the evidence, the lowest amount that the jury could have awarded was $365,200. The discrepancy of $200 in the jury verdict, however, is so slight as to fall within the principle of de minimus non curat lex. See City of Boca Raton v. Gold Coast Constr., Inc., 410 So.2d 174, 175 (Fla. 5th DCA 1982). Accordingly, we reverse and remand for reinstatement of the jury verdict. In addition, we find no merit in appellee’s cross appeal.
REVERSED AND REMANDED.
LETTS, HERSEY and GUNTHER, JJ„ concur.